Citation Nr: 0714493	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-25 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 60 percent for 
ulcerative colitis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1955 to June 1979.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which increased the rating 
for ulcerative colitis from 10 percent to 30 percent 
effective January 19, 1995.  A September 2006 rating decision 
increased the rating to 60 percent effective February 15, 
2005.  The veteran has not expressed dissatisfaction with the 
effective dates assigned.  He has not expressed satisfaction 
with the 60 percent rating, and the matter remains on appeal.  
See, AB v. Brown, 6 Vet. App. 35 (1993).  The veteran had 
requested a Travel Board hearing; the request was withdrawn 
by correspondence in March 2007.


FINDINGS OF FACT

The veteran's service-connected ulcerative colitis is no more 
than severe in degree; pronounced ulcerative colitis with 
marked malnutrition, anemia, and general debility, or with 
serious complications, such as liver abscess, is not shown.


CONCLUSION OF LAW

A rating in excess of 60 percent is not warranted for the 
veteran's ulcerative colitis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7323 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A July 2002 letter from the RO advised the veteran what 
evidence would be considered, and of his and VA's 
responsibilities in developing such evidence.  Although, the 
letter did not specifically address what was needed for an 
increased rating, an August 2003 statement of the case (SOC) 
explained the basis for the increase in the rating to 30 
percent, and why a still higher rating was not warranted, and 
also outlined governing legal criteria.  A March 2006 letter 
provided notice regarding effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
September 2006 supplemental SOC explained the basis for the 
further increase in the rating to 60 percent, and why a still 
higher rating was not warranted. The veteran has had full 
opportunity to participate in VA's adjudicatory/appeal 
process, and is not prejudiced by any notice deficiency 
(including in timing) that may have occurred earlier.

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 2002 and August 
2004.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  



B.		Factual Background

Service connection for ulcerative colitis, rated 10 percent, 
was granted by a May 1980 rating decision.  

Postservice private medical records, dated from October 1983 
to June 2002 and submitted by the veteran, show that he 
underwent surgery and received restorative total 
proctocolectomy with ileal reservoir (J pouch) ileal anal 
anastomosis and ileostomy.  Evidence also shows the veteran 
reported inflamed bowel disease, abdominal pains, pouchitis 
and bloody stools several times per month.  Also noted in the 
records were multiple deep ulcers throughout the pouch.  A 
pathology report showed ileal pouch biopsy featuring moderate 
to marked active inflammation with ulceration.  

An April 2002 VA letter from A.A., MD, notes that the veteran 
has been treated for many years for recurrent bouts of 
colitis.  He indicated that the veteran had to wear a pad for 
bleeding.

On August 2002 VA examination, the veteran reported that he 
has to take antibiotics to control the infection in the 
pouch.  On physical examination it was noted that the veteran 
did not look very sick.  His weight was 210 pounds.  His 
abdomen had generalized tenderness.  The impressions were 
ulcerative colitis with collectomy and small bowel pouch that 
was built for reconnecting with the rectum, and inflammation 
of the small bowel pouch.

On August 2004 VA examination, the veteran reported five to 
seven bowel movements daily.  He stated that the stools are 
always loose and never well formed.  He denied further 
bleeding or abdominal cramps.  Physical examination revealed 
a height of 5 feet nine inches, with a weight of 220 pounds.  
There was slight tenderness in the left lower quadrant.  
Laboratory studies (including blood count) were normal.  The 
examiner stated that the veteran's nutrition appeared to be 
excellent and that his only gastrointestinal complaint was 
frequent bowel movements.

VA gastrointestinal treatment records from February to June 
2005 show ongoing treatment for complaints of frequent watery 
bowel movements.

A February 2005 VA GI Clinic note reveals that the veteran 
was seen for complaints of five to ten watery bowel movements 
per day.  He stated that preservatives in his food set off 
his flares.  He reported that he had several flares recently, 
and that they would last one to two days after he ate 
"culprit food".  

An April 2005 VA gastrointestinal clinic note reveals that 
the veteran underwent a flexible sigmoidoscopy.  Severe 
inflammation and friability in the J-pouch were noted.  
Multiple large ulcers were noted in the remnant J pouch.  
Physical examination revealed that the veteran was well-
developed and well-nourished, and in no acute distress.

A June 2005 VA GI Clinic note reveals continued complaints of 
five to ten loose bowel movements a day.  Physical 
examination shows he was well-developed and well nourished 
and in no acute distress.

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

A 10 percent rating is warranted for moderate ulcerative 
colitis, with infrequent exacerbation.  A 30 percent rating 
is warranted when the disability is moderately severe, with 
frequent exacerbations.  A 60 percent rating is warranted for 
severe colitis, with numerous attacks a year and 
malnutrition, and health only fair during remissions.  A 100 
percent rating is warranted when the disability is 
pronounced; resulting in marked malnutrition, anemia, and 
general debility, or with serious complication as liver 
abscess.  38 C.F.R. § 4.114, Code 7323.

The record reflects that the veteran's ulcerative colitis has 
been symptomatic for years, however not to the level that 
would warrant a total rating.  Notably, malnutrition is not 
shown.  Each VA examination found the veteran to be in good 
health.  His weight in August 2002 was 210, and in August 
2004 it was 220.  He has consistently been described as well-
developed and well-nourished.  Laboratory studies including 
blood count [which would be abnormal if there was anemia] 
have been normal. (See August 2004 VA examination report.)  
General debility or serious complications, such as liver 
abscess, are not shown.  In short, there is no medical 
evidence in the record that suggests that the veteran's 
ulcerative colitis might be pronounced in degree.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.


ORDER

A rating in excess of 60 percent for ulcerative colitis is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


